Citation Nr: 1512472	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-09 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for left facial nerve palsy (seventh facial cranial nerve) status post left total parotidectomy, microanastomosis of the left marginal mandibular nerve for left parotid mass.  

2.  Entitlement to an initial evaluation in excess of 10 percent for Frey's syndrome secondary to injury to the auriculotemporal nerve, left fifth trigeminal cranial nerve, status post left total parotidectomy, microanastomosis of the left marginal mandibular nerve for left parotid mass.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1971 to January 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO increased the rating for left facial nerve palsy from 10 percent to 20 percent effective from November 8, 2011.  The RO also granted service connection for Frey's syndrome and assigned a 10 percent rating effective from November 8, 2011.  

The Board also notes that, in a December 2012 rating decision, the RO granted service connection for a disfiguring linear scar and cystic mass associated with the left facial nerve palsy and assigned a 10 percent rating effective from November 8, 2011.  The Veteran expressed disagreement with the rating, and a Statement of the Case (SOC) was issued in January 2014.  However, she did not submit a substantive appeal following the issuance of the SOC. See 38 C.F.R. §§ 20.200, 20.202, 20.302.  Accordingly, the issue no longer remains in appellate status, and no further consideration is required.

A review of the Virtual VA electronic claims file reveals a January 2012 notification letter and a July 2014 Informal Hearing Presentation.  The remaining documents are either duplicative of the evidence in the paper claims file or are not relevant to the present appeal.  There are no documents contained in the Veterans Benefits Management System.  

The issues of entitlement to service connection for hearing loss, tinnitus, a cervical spine disorder, dysphagia, lymphadenopathy, and difficulty masticating as secondary to service-connected disabilities have been raised by the record in a September 2012 statement.  Furthermore, the issues of entitlement to an earlier effective date for Frey's syndrome and for a disfiguring linear scar have been raised by the record in a July 2014 Informal Hearing Presentation.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to secure outstanding records and to obtain a VA examination regarding the nature and severity of the left facial nerve palsy and Frey's syndrome.  

As an initial matter, in the July 2014 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran may not have received proper notice letters for all of the issues on appeal.  Accordingly, the AOJ should ensure that the duty to notify has been met.

The Veteran was afforded a VA cranial nerves examination in February 2012; however, the Board finds that an additional examination would be beneficial in order to fully assess all of the associated manifestations of the left facial nerve palsy and Frey's syndrome and their level of severity and impairment.  

In addition, the record does not contain any recent private treatment records, but at the February 2012 VA examination, the Veteran indicated that her private doctor had diagnosed her with Frey's syndrome two months earlier.  The Board therefore finds that any outstanding private treatment records should be obtained and associated with the claims file.  

Finally, at the November 2012 VA scars examination, the VA examiner noted that she provided color photographs of any scars or disfiguring conditions of the head, face, and neck.  These photographs are not of record, and therefore, an attempt should be made to obtain the photographs and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also send the Veteran a notice letter in connection with her claims for an increased evaluation for left facial nerve palsy and Frey's syndrome.  The letter should (1) inform her of the information and evidence that is necessary to substantiate the claims; (2) inform her about the information and evidence that VA will seek to provide; and, (3) her about the information and evidence she is expected to provide.  The letter should also explain how disability ratings and effective dates are determined.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the left facial nerve palsy and Frey's syndrome.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to specifically include the photographs taken in conjunction with the November 2012 VA examination applicable to scars.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of her service-connected left facial nerve palsy and Frey's syndrome.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the February 2012 VA examination report and private treatment records, if any, in the claims file.  

The examiner should also elicit from the Veteran a detailed description of her symptoms.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

* The examiner should then identify all manifestations associated with the left facial nerve palsy (seventh facial cranial nerve) status post left total parotidectomy, microanastomosis of the left marginal mandibular nerve for left parotid mass.  The examiner should describe the severity of this disability and note any functional impairment.  

The examiner should indicate whether the Veteran's symptoms more nearly approximates incomplete paralysis that is moderate, incomplete paralysis that is severe, or complete paralysis.  The examiner should be made aware that the determination should be dependent upon relative loss of innervation of facial muscles.  

* The examiner should also identify all manifestations associated with the Frey's syndrome secondary to injury to the auriculotemporal nerve (left fifth trigeminal cranial nerve), status post left total parotidectomy, microanastomosis of the left marginal mandibular nerve for left parotid mass.  The examiner should describe the severity of this disability and note any functional impairment.  

The examiner should indicate whether the Veteran's symptoms more nearly approximates incomplete paralysis that is moderate, incomplete paralysis that is severe, or complete paralysis.  The examiner should be made aware that the determination should be dependent upon relative degree of sensory manifestation or motor loss.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







